Case 1:19-cv-01080-RM-MEH Document 76 Filed 01/31/20 USDC Colorado Page 1 of 2



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

  Civil Action No. 19-cv-01080-RM-MEH

  POPSOCKETS, LLC

         Plaintiff,

  v.

  LORA SUZANNE WILCOX,
  BRADLEY JAMES WILCOX, and
  JOHN DOES 1-10, individually and as corporate entities,

         Defendants.


                                           MINUTE ORDER

  Entered by Michael E. Hegarty, United States Magistrate Judge, on January 31, 2020.

          For good cause shown (i.e., to facilitate efforts to resolve pending discovery disputes),
  Plaintiff’s Motion to Amend Scheduling Order [filed January 30, 2020; ECF 74] is granted. Section
  9 of the governing Scheduling Order (ECF 30) is modified as follows:

  b.     Discovery Cutoff:                                       May 20, 2020
  c.     Dispositive (and Rule 702, 703, 704) Motions:           June 19, 2020

         In addition, the Final Pretrial Conference currently set for June 1, 2020 is vacated and
  rescheduled to August 18, 2020 at 10:30 a.m. in Courtroom A501 on the fifth floor of the Alfred
  A. Arraj United States Courthouse, 901 19th Street, Denver, Colorado.

        The parties shall prepare a proposed pretrial order in accordance with the form, which may
  be downloaded from the Forms section of the Court’s website.

         The parties shall file their proposed pretrial order, pursuant to District of Colorado Electronic
  Case Filing (“ECF”) Procedures, no later than five business days prior to the pretrial conference.

         In addition, a copy of the proposed pretrial order must be submitted to the Magistrate Judge
  in a useable format (i.e., WordPerfect or Word only) by email at
  hegarty_chambers@cod.uscourts.gov.

         Attorneys and pro se parties not participating in ECF shall file the proposed pretrial order
  on paper at the Clerk’s Office. However, if any party in this case is participating in ECF, it is the
  responsibility of that party to file the proposed pretrial order pursuant to the District of Colorado
  ECF Procedures.
Case 1:19-cv-01080-RM-MEH Document 76 Filed 01/31/20 USDC Colorado Page 2 of 2



         All out-of-state counsel shall comply with D.C. Colo. LAttyR 3 prior to the pretrial
  conference.

         The parties are further advised that they shall not assume that the court will grant the relief
  requested in any motion. Failure to appear at a court-ordered conference or to comply with a court-
  ordered deadline which has not been vacated by court order may result in the imposition of
  sanctions.

        Please remember that anyone seeking entry into the Alfred A. Arraj United States
  Courthouse will be required to show a valid photo identification. See D.C. Colo. LCivR 83.2(b).




                                                    2
